Moore, J.
This action arose out of a real estate transaction and building contract. The testimony of the opposing parties is conflicting in many particulars. A verdict was reached and judgment rendered in the sum of $269.62 in favor of the plaintiff. The case is removed here by writ of error.
More than 30 assignments of error are presented. They nearly all grow out of the conduct of the trial court and his rulings in relation to the admission of testimony. One cannot read the record without coming to the conclusion that a degree of impatience with counsel was reached upon the part of the court early in the proceedings which was not calculated to keep the trial free from error. We shall not discuss all of the assignments of error. Counsel should have been allowed to show that *67plaintiff testified differently at a former trial from what he testified upon this trial. Counsel should have been allowed to show that plaintiff made a different statement of his claim to Mr. Johnson. We also think the testimony offered of Mr. Parsons should have been permitted as to the conversation he heard between plaintiff and defendant. The other assignments of error will doubtless take care of themselves upon a new trial.
Judgment is reversed, and a new trial granted.
Bird, Brooke, and Stone, JJ., concurred. Hooker, J.,.concurred in the result.